   Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 1 of 19 PageID #:2112




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 CONVERSE INC.,
                                                    Case No. 21-cv-02687
                          Plaintiff,
                                                    Judge Thomas M. Durkin
         v.                                         Magistrate Judge Beth W. Jantz
 100%SATISFACTION STORE, et al.,

                          Defendants.




                                DEFAULT JUDGMENT ORDER

       This action having been commenced by Plaintiff Converse Inc. (“Plaintiff” or “Converse”)

against the defendants identified on Schedule A, and using the seller aliases identified on Schedule

A (collectively, the “Seller Aliases”), and Converse having moved for entry of Default and Default

Judgment against the defendants identified on Schedule A attached hereto which have not yet been

dismissed from this case (collectively, “Defaulting Defendants”);

       This Court having entered a preliminary injunction; Converse having properly completed

service of process on Defaulting Defendants, the combination of providing notice via electronic

publication and e-mail, along with any notice that Defaulting Defendants received from payment

processors, being notice reasonably calculated under all circumstances to apprise Defaulting

Defendants of the pendency of the action and affording them the opportunity to answer and present

their objections; and

       None of the Defaulting Defendants having answered or appeared in any way, and the time

for answering having expired, so that the allegations of the Complaint are uncontroverted and are

deemed admitted;
      Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 2 of 19 PageID #:2113




             This Court finds that it has personal jurisdiction over Defaulting Defendants because

    Defaulting Defendants directly target their business activities toward consumers in the United

    States, including Illinois. Specifically, Converse has provided a basis to conclude that

    Defaulting Defendants have targeted sales to Illinois residents by setting up and operating e-

    commerce stores that target United States consumers using one or more seller aliases, offer

    shipping to the United States, including Illinois, and have sold products using infringing and

    counterfeit versions of Converse’s federally registered trademarks (the “Converse

    Trademarks”) to residents of Illinois. In this case, Converse has presented screenshot evidence

    that each Defendant e-commerce store is reaching out to do business with Illinois residents by

    operating one or more commercial, interactive internet stores through which Illinois residents

    can and do purchase products using counterfeit versions of the Converse Trademarks. See

    Docket No. [15], which includes screenshot evidence confirming that each Defendant e-

    commerce store does stand ready, willing and able to ship its counterfeit goods to customers in

    Illinois bearing infringing and/or counterfeit versions of the Converse Trademarks.

            A list of the Converse Trademarks is included in the below chart.


Registration
                               Trademark                                Goods and Services
 Number
                                                           For: Athletic shoes of rubber and fabric in
  369,971                      ALL STAR                    class 25

                                                           For: Clothing-namely, industrial boots, rubber
                                                           boots, tennis shoes, basketball shoes, boat
                                                           shoes, general purpose athletic sneakers,
  868,375                     CONVERSE
                                                           casual shoes, jackets, trousers, parkas, shirts,
                                                           raincoats in class 25

                                                           For: Footwear in class 25
 1,206,260                     SKIDGRIP
                                                           For: All Purpose Sports Bags in class 18
 1,275,191                     ALL STAR

                                                    2
    Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 3 of 19 PageID #:2114




                                               For: Shirts in class 25
1,276,236              ALL STAR
                                               For: Footwear in class 25
1,493,265                 CONS
                                               For: Clothing; namely, knit T-shirts, woven
                                               shirts, knit and woven pants, sports caps and
1,790,496                 CONS                 knit caps, and spandex exercise wear; namely,
                                               T-shirts, sweat pants, shorts, and tank tops in
                                               class 25
                                               For: Clothing; namely, knit T-shirts, collar
                                               placket shirts, woven shirts, swimwear, knit
                                               and woven shorts, knit and woven pants, tank
1,868,363              CONVERSE                tops, fleece tops and bottoms, wind resistant
                                               suits and jackets, sports caps and knit caps in
                                               class 25

                                               For: Computer services, namely, providing an
                                               interactive database of information on
2,453,856           CONVERSE.COM               clothing, footwear, sporting equipment and
                                               activities, and sports personalities in class 42

                                               For: Wirebound books, wirebound hardback
2,466,322              CONVERSE                books, ballpoint pens in class 16

                                               For: Footwear in class 25
2,683,548               WEAPON
2,807,854              ALL STAR                For: Footwear in class 25
                                               For: Socks in class 25
2,810,717              CONVERSE
                                               For: Eyeglasses, sunglasses, all purpose sports
                                               goggles, optical frames and accessories
2,869,353              CONVERSE
                                               therefor in class 9

                                               For: Sports bags in class 18
2,872,822              CONVERSE
                                               For: Retail store services featuring footwear,
                                               clothing, sports bags and book bags in class
3,175,430              CONVERSE                35


                                               For: Footwear in class 25
3,191,460              FIRST STAR
                                               For: Shoe laces in class 26
3,289,613              CONVERSE



                                         3
    Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 4 of 19 PageID #:2115




                                               For: Footwear; clothing, namely, t-shirts, tank
                                               tops and sweat shirts, headgear, namely,
3,534,741           CHUCK TAYLOR
                                               sports caps and knit caps in class 25

                                               For: Footwear in class 25
3,847,775            STAR PLAYER
                                               For: Recording studio services; Recording
4,417,013           RUBBER TRACKS              studios in class 41

                                               For: Footwear in class 25
5,722,153              CHUCK 70
                                               For: Boots and shoes made of or containing
                                               rubber in class 25

121,760




                                               For: Shoes made of rubber, leather, fabric,
                                               and combinations thereof in class 25

315,273



                                               For: Rubber-soled canvas shoes for the use of
                                               men, women, and children in class 25
583,097


                                               For: Canvas-Topped, Rubber-Soled Athletic
                                               Shoes in class 25
741,662



                                               For: Basketball shoes, general purpose
                                               athletic sneakers in class 25
924,169


                                               For: Footwear-namely, rubber-soled or
938,918
                                               plastic-soled canvas shoes in class 25



                                         4
    Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 5 of 19 PageID #:2116




                                               For: Footwear in class 25

1,078,480



                                               For: Footwear in class 25


1,138,468



                                               For: Footwear in class 25

1,138,469


                                               For: Footwear in class 25
1,146,876


                                               For: Shirts in class 25


1,215,935



                                               For: Socks in class 25


1,525,779



1,632,413                                      For: Footwear in class 25



                                         5
    Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 6 of 19 PageID #:2117




                                               For: Clothing; namely, footwear in class 25
1,654,951

                                               For: All-purpose sports bags in class 18


1,738,330



                                               For: Footwear in class 25



1,789,476




                                               For: Clothing; namely, knit T-shirts, collar
                                               placket shirts, knit and woven shorts, woven
1,804,563                                      pants, tank tops, fleece tops and bottoms,
                                               wind resistant suits and jackets sports caps in
                                               class 25
                                               For: Footwear in class 25

1,868,414


                                               For: Clothing; namely, T-shirts, shorts, tank
                                               tops, sweatsuits, vests, pants, jackets, and
                                               outerwear; namely, lined jackets in class 25
1,877,671



                                               For: Clothing; namely, T-shirts, shorts, tank
1,981,319
                                               tops, sweatsuits, vests, pants, jackets,

                                         6
    Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 7 of 19 PageID #:2118




                                               sweaters, jeans and outerwear; namely, lined
                                               jackets, and nylon jackets in class 25




                                               For: Headwear, namely, sport and knit hats
                                               and caps in class 25

2,063,154



                                               For: Athletic footwear, and clothing, namely,
                                               T-shirts, shorts, hats, jackets, tank tops,
                                               sweatpants and sweatshirts in class 25
2,098,296




                                               For: T-shirts in class 25



2,435,788




                                               For: Clothing namely, t-shirts in class 25
2,435,789

                                               For: Book bags and briefcases-style portfolios
                                               in class 18


2,466,301




                                               For: Apparel, namely, warm-up suits, shirts,
2,856,926
                                               pants, jackets and shorts in class 25


                                         7
    Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 8 of 19 PageID #:2119




                                               For: Footwear in class 25



2,973,804




                                               For: Footwear; clothing, namely, t-shirts,
                                               short and long sleeved tops, short and long
                                               sleeved t-shirts, exercise wear, namely, sweat
3,481,708                                      suits, and headgear, namely, sports caps in
                                               class 25


                                               For: Canvas and imitation leather topped soft
                                               soled athletic shoes and casual shoes in class
                                               25
1,053,338



                                               For: Athletic footwear in class 25



1,490,262




                                               For: Athletic footwear in class 25



1,588,960




                                         8
    Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 9 of 19 PageID #:2120




                                               For: Footwear in class 25


1,658,256



                                               For: Footwear in class 25


1,998,884



                                               For: Footwear in class 25



3,258,103




                                               For: Athletic footwear in class 25




4,062,112




                                               For: Athletic footwear in class 25



4,065,482




                                         9
      Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 10 of 19 PageID #:2121




                                                           For: Footwear in class 25


4,398,753




          This Court further finds that Defaulting Defendants are liable for willful federal trademark

 infringement and counterfeiting (15 U.S.C. § 1114), and false designation of origin (15 U.S.C.

 § 1125(a)).

          Accordingly, this Court orders that Converse’s Motion for Entry of Default and Default

 Judgment is GRANTED as follows, that Defaulting Defendants are deemed in default, and that

 this Default Judgment is entered against Defaulting Defendants.

          This Court further orders that:

 1.       Defaulting Defendants, their officers, agents, servants, employees, attorneys, and all

          persons acting for, with, by, through, under, or in active concert with them be permanently

          enjoined and restrained from:

          a. using the Converse Trademarks or any reproductions, counterfeit copies, or colorable

               imitations in any manner in connection with the distribution, marketing, advertising,

               offering for sale, or sale of any product that is not a genuine Converse product or not

               authorized by Converse to be sold in connection with the Converse Trademarks;

          b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

               Converse product or any other product produced by Converse, that is not Converse’s

               or not produced under the authorization, control, or supervision of Converse and

               approved by Converse for sale under the Converse Trademarks;



                                                   10
     Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 11 of 19 PageID #:2122




         c. committing any acts calculated to cause consumers to believe that Defaulting

            Defendants’ products are those sold under the authorization, control, or supervision of

            Converse, or are sponsored by, approved by, or otherwise connected with Converse;

            and

         d. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

            storing, distributing, returning, or otherwise disposing of, in any manner, products or

            inventory not manufactured by or for Converse, nor authorized by Converse to be sold

            or offered for sale, and which bear any of Converse’s trademarks, including the

            Converse Trademarks, or any reproductions, counterfeit copies or colorable imitations.

2.       Defaulting Defendants and any third party with actual notice of this Order who is providing

         services for any of the Defaulting Defendants, or in connection with any of the Defaulting

         Defendants’ Online Marketplaces, including, without limitation, any online marketplace

         platforms such as eBay, Inc. (“eBay”), AliExpress, Alibaba Group Holding Ltd.

         (“Alibaba”), Amazon.com, Inc. (“Amazon”), ContextLogic, Inc. d/b/a Wish.com

         (“Wish.com”), and DHgate.com Inc. (“Dhgate”) (collectively, the “Third Party

         Providers”), shall within seven (7) calendar days of receipt of this Order cease:

         a. using, linking to, transferring, selling, exercising control over, or otherwise owning the

            Online Marketplaces, or any other online marketplace account that is being used to sell

            or is the means by which Defaulting Defendants could continue to sell counterfeit and

            infringing goods using the Converse Trademarks; and

         b. operating and/or hosting websites that are involved with the distribution, marketing,

            advertising, offering for sale, or sale of any product bearing the Converse Trademarks

            or any reproductions, counterfeit copies or colorable imitations thereof that is not a


                                                  11
     Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 12 of 19 PageID #:2123




             genuine Converse product or not authorized by Converse to be sold in connection with

             the Converse Trademarks.

3.       Upon Converse’s request, those with notice of this Order, including the Third Party

         Providers as defined in Paragraph 2, shall within seven (7) calendar days after receipt of

         such notice, disable and cease displaying any advertisements used by or associated with

         Defaulting Defendants in connection with the sale of counterfeit and infringing goods using

         the Converse Trademarks.

4.       Pursuant to 15 U.S.C. § 1117(c)(2), Converse is awarded statutory damages from each of

         the Defaulting Defendants in the amount of two hundred thousand dollars ($200,000) for

         willful use of counterfeit Converse Trademarks on products sold through at least the Seller

         Aliases. This award shall apply to each distinct Defaulting Defendant only once, even if

         they are listed under multiple different aliases in Schedule A.

5.       Any Third Party Providers holding funds for Defaulting Defendants, including PayPal, Inc.

         (“PayPal”), eBay, Alipay, Alibaba, Wish.com, Ant Financial Services Group (“Ant

         Financial”), Amazon Pay, and Dhgate, shall, within seven (7) calendar days of receipt of

         this Order, permanently restrain and enjoin any accounts connected to Defaulting

         Defendants or the Seller Aliases from transferring or disposing of any funds (up to the

         statutory damages awarded in Paragraph 4 above) or other of Defaulting Defendants’

         assets.

6.       All monies (up to the amount of the statutory damages awarded in Paragraph 4 above)

         currently restrained in Defaulting Defendants’ financial accounts, including monies held

         by Third Party Providers such as PayPal, eBay, Alipay, Alibaba, Wish.com, Ant Financial,

         Amazon Pay, and Dhgate, are hereby released to Converse as partial payment of the above-


                                                  12
     Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 13 of 19 PageID #:2124




         identified damages, and Third Party Providers, including PayPal, eBay, Alipay, Alibaba,

         Wish.com, Ant Financial, Amazon Pay, and Dhgate, are ordered to release to Converse the

         amounts from Defaulting Defendants’ financial accounts within fourteen (14) calendar

         days of receipt of this Order.

7.       Until Converse has recovered full payment of monies owed to it by any Defaulting

         Defendant, Converse shall have the ongoing authority to commence supplemental

         proceedings under Federal Rule of Civil Procedure 69.

8.       In the event that Converse identifies any additional online marketplace accounts or

         financial accounts owned by Defaulting Defendants, Converse may send notice of any

         supplemental proceeding, including a citation to discover assets, to Defaulting Defendants

         by e-mail at the e-mail addresses identified in Exhibit 3 to the Declaration of Joe Pallet and

         any e-mail addresses provided for Defaulting Defendants by third parties.

9.       The ten thousand dollar ($10,000) surety bond posted by Converse is hereby released to

         Converse or its counsel, Greer Burns & Crain Ltd. The Clerk of the Court is directed to

         return the surety bond previously deposited with the Clerk of the Court to Converse or its

         counsel.


This is a Default Judgment.

Dated: September 10, 2021
                                                ______________________

                                                Thomas M. Durkin
                                                United States District Judge




                                                  13
 Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 14 of 19 PageID #:2125



Converse Inc. v. The Partnerships and Unincorporated Associations Identified on Schedule "A" - Case No.
                                              21-cv-2687


                                         Schedule A
No.   Seller Aliases                               No.   Seller Aliases
  1   100%Satisfaction Store                         2   2999Future Store
  3   AEwjh Store                                    4   Attention Growth Store
  5   caishendaojia898 Store                         6   CEILVENT Store
  7   DaBiao Store                                   8   Good Shoe Library Store
  9   Hung Yau Official Store                       10   Inngraee Store
 11   Jared Store                                   12   JYING Store
 13   KUEARYTN Store                                14   LBLGY 15783 Store
 15   DISMISSED                                     16   MEIDEFU Store
 17   MOCHENGShoes Store                            18   MODX-LW Store
 19   MOSHU Pro Dropshipping Store                  20   No Stock Store
 21   oausihcbuiwx Store                            22   PA DEGAO Store
 23   Red Store 168 Store                           24   Selead Store
 25   Shop3853094 Store                             26   Shop4476011 Store
 27   Shop4992340 Store                             28   DISMISSED
 29   Shop5232045 Store                             30   Shop5242050 Store
 31   Shop5592444 Store                             32   Shop5783558 Store
 33   Shop910558274 Store                           34   Shop910559293 Store
 35   Shop910728167 Store                           36   Shop910882010 Store
 37   Shop910920002 Store                           38   Shop911093003 Store
 39   Shop911128003 Store                           40   Shop911139252 Store
 41   Shop911186060 Store                           42   Shop911195212 Store
 43   Shop911257071 Store                           44   Shop911265194 Store
 45   Shop911328177 Store                           46   Shop911384178 Store
 47   Shop911390129 Store                           48   Shop911411018 Store
 49   Shop911414625 Store                           50   Shop911418438 Store
 51   Shop911497007 Store                           52   Shop911534043 Store
 53   Shop911563409 Store                           54   Shop911599450 Store
 55   Shop911605303 Store                           56   Shop911610446 Store
 57   Shop911615125 Store                           58   shunhua2021030801 Store
 59   SHZ store Store                               60   SIKz Store
 61   SILY Store                                    62   Sliver Bamboo Store
 63   SMTR Store                                    64   So Step Factory Store
 65   Springrain Store                              66   SS Officee Store
 67   Sundel Store                                  68   SuQiGe Store
 69   SXHJT Newshoes and bags Store                 70   taoyong19921201 Store
 71   TARRAMARRA Store                              72   TLMWDY Store

                                              14
 Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 15 of 19 PageID #:2126




No.   Seller Aliases                                 No.   Seller Aliases
 73   Top Shoes Home                                  74   tuanqizhijia Store
 75   TweetBird Store                                 76   UG luxi Store
 77   Voguepace Trade co., LTD                        78   wedge Store
 79   DISMISSED                                       80   DISMISSED
 81   DISMISSED                                       82   baifanghuishangmaoyouxian
 83   DISMISSED                                       84   CHENTAI
 85   Cinderella bin                                  86   DISMISSED
 87   DanNan Swim                                     88   Deesaly
 89   DLLY Direct Store                               90   DISMISSED
 91   DISMISSED                                       92   EWGRSHOP
 93   fengxunyuegoushangmaoyouxiangongsi              94   foclock
 95   fsdjhhsfkkfs                                    96   FZFXDC
 97   gege0208                                        98   DISMISSED
 99   GS-shop                                        100   GUANGZHOU ZHENG LIAN TECHNOLOGY
                                                           CO.,LTD
101   guangzhoujikutiyuyongpinyouxiangongsi          102   guanxianchiboshangmaozhongxin
103   GUINI                                          104   guojianzhongshangping
105   DISMISSED                                      106   hanchengjiajudian
107   HANLILILING                                    108   HaoLiHuaYi
109   hengxinda                                      110   HNHBKJ
111   HongHan8618                                    112   hongyashicai
113   htqshangmaoshop                                114   HTREGXD
115   HuangZhengTechnology                           116   INOBLXR
117   jianheliu                                      118   DISMISSED
119   DISMISSED                                      120   JohnEvans
121   DISMISSED                                      122   junyi88
123   JYJYES                                         124   kailaimaoyi
125   DISMISSED                                      126   KGuJDKo
127   KNMNKk                                         128   KZYS
129   DISMISSED                                      130   Levihan US
131   liangliang shoppp                              132   LinXianYanRongRiZaShangDian
133   liu lin xian er hong ri za bai huo dian        134   LNshangmao
135   LU0KY CL0B                                     136   Lucky Narusawa
137   LYDBM                                          138   LZJMZ
139   DISMISSED                                      140   Meet the best of yourself-US
141   Miss Wang carefully selected                   142   DISMISSED
143   moonlight718                                   144   NJJPN
145   DISMISSED                                      146   OYZK
147   DISMISSED                                      148   DISMISSED
149   Proud Monk Gao                                 150   DISMISSED
151   DISMISSED                                      152   QHTC

                                                15
 Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 16 of 19 PageID #:2127




No.    Seller Aliases                                 No.    Seller Aliases
153    qide trade88                                   154    QinQinYuJi
155    QMLE                                           156    QS-shop
157    Randomhappy666                                 158    RTEKJ
159    runfenyuan                                     160    safely913
161    SDCM                                           162    sdmjhhd
163    SHANSHANYOUXIANG                               164    ShanXiTaiJiangRuiMaoYiYouXianG
165    DISMISSED                                      166    sijixian
167    SL-TECHUS                                      168    Steroncher
169    DISMISSED                                      170    DISMISSED
171    taianguangshengwangluokejiyouxiangongsi        172    DISMISSED
173    TEASHYUS                                       174    TeIacos-US
175    DISMISSED                                      176    Telaposs
177    TIANALUS                                       178    DISMISSED
179    TokLask                                        180    DISMISSED
181    DISMISSED                                      182    DISMISSED
183    celestiallynnfong0                             184    dureo
185    east-town                                      186    DISMISSED
187    liting2015                                     188    DISMISSED
189    DISMISSED                                      190    superstarslxl
191    DISMISSED                                      192    topfashion_shop
193    365-buy-2011                                   194    Geraldine motors
195    guoshuo                                        196    jixiaowei
197    liulei135                                      198    liuyaru
199    Lixiaying                                      200    llk09zzi
201    lzf01477                                       202    Qingdao Ming-tsung International Trade
                                                             Co., Ltd.

No.    Online Marketplaces                            No.    Online Marketplaces
   1   aliexpress.com/store/911712341                    2   aliexpress.com/store/5423232
   3   aliexpress.com/store/911758180                    4   aliexpress.com/store/911030045
   5   aliexpress.com/store/911775722                    6   aliexpress.com/store/911747547
   7   aliexpress.com/store/911610816                    8   aliexpress.com/store/5257007
   9   aliexpress.com/store/1403630                     10   aliexpress.com/store/2183132
 11    aliexpress.com/store/911770868                   12   aliexpress.com/store/5132019
 13    aliexpress.com/store/4842274                     14   aliexpress.com/store/911295225
 15    DISMISSED                                        16   aliexpress.com/store/911720511
 17    aliexpress.com/store/911769381                   18   aliexpress.com/store/911767272
 19    aliexpress.com/store/1980272                     20   aliexpress.com/store/4414159
 21    aliexpress.com/store/911740239                   22   aliexpress.com/store/4884214
 23    aliexpress.com/store/911517221                   24   aliexpress.com/store/5651004
 25    aliexpress.com/store/3853094                     26   aliexpress.com/store/4476011
 27    aliexpress.com/store/4992340                     28   DISMISSED
                                                 16
Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 17 of 19 PageID #:2128




No.   Online Marketplaces                      No.  Online Marketplaces
 29   aliexpress.com/store/5232045               30 aliexpress.com/store/5242050
 31   aliexpress.com/store/5592444               32 aliexpress.com/store/5783558
 33   aliexpress.com/store/910558274             34 aliexpress.com/store/910559293
 35   aliexpress.com/store/910728167             36 aliexpress.com/store/910882010
 37   aliexpress.com/store/910920002             38 aliexpress.com/store/911093003
 39   aliexpress.com/store/911128003             40 aliexpress.com/store/911139252
 41   aliexpress.com/store/911186060             42 aliexpress.com/store/911195212
 43   aliexpress.com/store/911257071             44 aliexpress.com/store/911265194
 45   aliexpress.com/store/911328177             46 aliexpress.com/store/911384178
 47   aliexpress.com/store/911390129             48 aliexpress.com/store/911411018
 49   aliexpress.com/store/911414625             50 aliexpress.com/store/911418438
 51   aliexpress.com/store/911497007             52 aliexpress.com/store/911534043
 53   aliexpress.com/store/911563409             54 aliexpress.com/store/911599450
 55   aliexpress.com/store/911605303             56 aliexpress.com/store/911610446
 57   aliexpress.com/store/911615125             58 aliexpress.com/store/911654487
 59   aliexpress.com/store/911758437             60 aliexpress.com/store/911707289
 61   aliexpress.com/store/911227173             62 aliexpress.com/store/911660109
 63   aliexpress.com/store/911666199             64 aliexpress.com/store/911719294
 65   aliexpress.com/store/626242                66 aliexpress.com/store/911653088
 67   aliexpress.com/store/5258098               68 aliexpress.com/store/911608874
 69   aliexpress.com/store/911524023             70 aliexpress.com/store/911667187
 71   aliexpress.com/store/911477036             72 aliexpress.com/store/911665116
 73   aliexpress.com/store/1504325               74 aliexpress.com/store/911761351
 75   aliexpress.com/store/3193008               76 aliexpress.com/store/911744836
 77   aliexpress.com/store/2083007               78 aliexpress.com/store/911757432
 79   DISMISSED                                  80 DISMISSED
 81   DISMISSED                                  82 amazon.com/sp?seller=A1DDE5UAUYC2
                                                    MF
 83 DISMISSED                                    84 amazon.com/sp?seller=A2DU7YORJEOAS
                                                    H
 85 amazon.com/sp?seller=A3TIW3CUUYLT7           86 DISMISSED
    Y
 87 amazon.com/sp?seller=A21A4HNOTY6F7           88 amazon.com/sp?seller=A2ES0UBRGLRF8Y
    1
 89 amazon.com/sp?seller=A21TEHLCIT7H1U          90 DISMISSED
 91 DISMISSED                                    92 amazon.com/sp?seller=A2UAM9YPQB1C
                                                    RJ
 93 amazon.com/sp?seller=A1BURFNUQU4A            94 amazon.com/sp?seller=A26YX85DZSZ9PS
    LX
 95 amazon.com/sp?seller=A211DWMAAIZT            96 amazon.com/sp?seller=A1MMX0RQM9G
    AS                                              5N2
 97 amazon.com/sp?seller=AIQE19LW42OO            98 DISMISSED
    M
                                          17
 Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 18 of 19 PageID #:2129




No. Online Marketplaces                         No.  Online Marketplaces
  99 amazon.com/sp?seller=A2C1YEJW6PTMZ          100 amazon.com/sp?seller=AL2TGDH81PGRL
     5
 101 amazon.com/sp?seller=A3CO1ONRZIC1O          102 amazon.com/sp?seller=A2KNHISRNH35Z
     C                                               R
 103 amazon.com/sp?seller=A2622JK0JRHPQJ         104 amazon.com/sp?seller=A3ISX0GFZ4UZAU
 105 DISMISSED                                   106 amazon.com/sp?seller=A2CJDGKTG7YYVL
 107 amazon.com/sp?seller=A16H6NSXHP4YG          108 amazon.com/sp?seller=A13C3C5PCTBBP
     D                                               N
 109 amazon.com/sp?seller=A564FN6JZ8V6K          110 amazon.com/sp?seller=ABQ2UO41Y02CQ
 111 amazon.com/sp?seller=A2UA086YUH9U3          112 amazon.com/sp?seller=AAWBKMLC5XPU
     W                                               V
 113 amazon.com/sp?seller=A25F9CYZBK6BO          114 amazon.com/sp?seller=A1Y8XRLAWIJ0T2
     M
 115 amazon.com/sp?seller=A1439RG8TV6BC          116 amazon.com/sp?seller=A1LFBLETG24P9R
     O
 117 amazon.com/sp?seller=A3OD5ZITDV4LX          118 DISMISSED
     O
 119 DISMISSED                                   120 amazon.com/sp?seller=A3SQHMYDUEZLT
                                                     G
121 DISMISSED                                    122 amazon.com/sp?seller=A1QEGJ5GA4QUB
                                                     8
123 amazon.com/sp?seller=A3HJM9HOGWXL            124 amazon.com/sp?seller=A2AQRPJ6DV9JHE
    VT
125 DISMISSED                                    126 amazon.com/sp?seller=A1GI7HCK7LZZ7
                                                     M
127 amazon.com/sp?seller=A1BUJZZE7LSP0D          128 amazon.com/sp?seller=A2NXHGL3GR415
                                                     W
129 DISMISSED                                    130 amazon.com/sp?seller=A18JMK81VBJSC
                                                     Q
131 amazon.com/sp?seller=A10O8NIT19I83P          132 amazon.com/sp?seller=AJA5M8S6CY8W1
133 amazon.com/sp?seller=AD94XM6HWO1I            134 amazon.com/sp?seller=A26NIUUHJZULLZ
    C
135 amazon.com/sp?seller=A1JT9YD904J7T6          136 amazon.com/sp?seller=A1A0V4RRYGBD4
                                                     Q
137 amazon.com/sp?seller=A34RTAXVLETDA           138 amazon.com/sp?seller=A2PUJDUP6QKJLE
    L
139 DISMISSED                                    140 amazon.com/dp/B08QZK1BXS
141 amazon.com/sp?seller=A2L02IA5994KSE          142 DISMISSED
143 amazon.com/sp?seller=A2M8SEPEGDFOP           144 amazon.com/sp?seller=A3IJM65Z6UCZU0
    W
145 DISMISSED                                    146 amazon.com/sp?seller=A1E8S2EYH02WK
                                                     B
147 DISMISSED                                    148 DISMISSED
149 amazon.com/sp?seller=A2FZ5SGY5D0DN           150 DISMISSED
    W
                                           18
 Case: 1:21-cv-02687 Document #: 52 Filed: 09/10/21 Page 19 of 19 PageID #:2130




No.    Online Marketplaces                        No.    Online Marketplaces
 151   DISMISSED                                   152   amazon.com/sp?seller=AJMNK0A871SQR
 153   amazon.com/sp?seller=A1SYG05SJU8476         154   amazon.com/sp?seller=A2RUJGCJUXEKZC
 155   amazon.com/sp?seller=A3DYRFJ3NJJ9HN         156   amazon.com/sp?seller=A3611LL7RD8Q3F
 157   amazon.com/sp?seller=A1P3ZE6ZOFUMK          158   amazon.com/sp?seller=A3N3NMSADLRD
       W                                                 H6
159    amazon.com/sp?seller=A2Q9FI4AGQW2           160   amazon.com/sp?seller=A20OZP06R8VMV
       NL                                                3
161    amazon.com/sp?seller=AF63NDCCNJCUL          162   amazon.com/sp?seller=A389EG4JIKXEN3
163    amazon.com/sp?seller=A1TV5Z31NDBH3          164   amazon.com/sp?seller=A2BYBWCA2JHR0
       C                                                 J
165    DISMISSED                                   166   amazon.com/sp?seller=A1NJUTOW3RGB
                                                         AC
167 amazon.com/sp?seller=AE3UB855BDPQ6             168   amazon.com/sp?seller=A3F7KMI5ZFG5L7
169 DISMISSED                                      170   DISMISSED
171 amazon.com/sp?seller=A31HG9KKESW7              172   DISMISSED
    D5
173 amazon.com/sp?seller=A3VKY3CKGSOM              174 amazon.com/sp?seller=A22X3BRN0NIU7
    3M                                                 6
175 DISMISSED                                      176 amazon.com/sp?seller=A2MS6H6JZ9MHT
                                                       O
177 amazon.com/sp?seller=A3QRQVQXVLTX2             178 DISMISSED
    V
179 amazon.com/sp?seller=A3RIJMUZIHOKZ             180 DISMISSED
    M
181 DISMISSED                                      182   DISMISSED
183 ebay.com/usr/celestiallynnfong0                184   ebay.com/usr/dureo
185 ebay.com/usr/east-town                         186   DISMISSED
187 ebay.com/usr/liting2015                        188   DISMISSED
189 DISMISSED                                      190   ebay.com/usr/superstarslxl
191 DISMISSED                                      192   ebay.com/usr/topfashion_shop
193 wish.com/merchant/58b5881634ecb26d             194   wish.com/merchant/5e42798910c4562c4
    3e56b7ed                                             081eedf
195 wish.com/merchant/58f05c654a663e168            196   wish.com/merchant/590f19e6fadb2f21a
    b728db1                                              bf14214
197 wish.com/merchant/58df4e6aba2c16651            198   wish.com/merchant/5a3242e112fa1c6b8
    5ebccc8                                              f22c4c4
199 wish.com/merchant/5f1bb68421721f2d0            200   wish.com/merchant/5d539e851d9a8e70
    b7d12cb                                              05a987dc
201 wish.com/merchant/5f0fc26c29e78605d            202   wish.com/merchant/5666de44a1da1c09
    7c6124b                                              eee13fdb




                                             19
